QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:
Abstract
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Currently it appears that the abstract is the cover page of a WIPO publication.
Reasons for Allowance
Claims 1-20 are allowable over the art.
The following is an examiner’s statement of reasons for allowability: 
None of the references disclose a method of laser spot welding of overlapping steel workpieces where at least one workpiece has a zinc-based or aluminum-based coating where the irradiance of the laser beam is increased to an elevated level by reducing the projected sectional 20 area of the laser beam at the plane of the top surface of the workpiece stack-up, the increase in the irradiance from the initial level to the elevated level causing the molten steel weld pool to grow and to further penetrate into the workpiece stack-up towards the bottom surface and thereafter ceasing the laser beam transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761